INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDING SEPTEMBER 30, 2007 Talisman Energy Inc. Consolidated Balance Sheets (unaudited) September 30 December 31 (millions of C$) 2007 2006 Assets (restated - Current see notes 1 and 2) Cash and cash equivalents 174 103 Accounts receivable 977 1,116 Inventories 132 185 Prepaid expenses 16 25 Assets of discontinued operations (note 2) 247 786 1,546 2,215 Accrued employee pension benefit asset 45 50 Other assets 329 284 Goodwill (note 3) 1,441 1,522 Property, plant and equipment 17,215 17,390 19,030 19,246 Total assets 20,576 21,461 Liabilities Current Bank indebtedness 27 39 Accounts payable and accrued liabilities (notes 4, 6 and 7) 2,000 2,472 Income and other taxes payable 275 412 Liabilities of discontinued operations (note 2) 188 257 2,490 3,180 Deferred credits 31 59 Asset retirement obligations (note 4) 1,734 1,848 Other long-term obligations (note 7) 127 157 Long-term debt (note 8) 4,384 4,560 Future income taxes 4,332 4,350 10,608 10,974 Contingencies and commitments (note 13) Shareholders' equity Common shares (note 5) 2,436 2,533 Contributed surplus 64 67 Cumulative foreign currency translation (2,414) (1,204) Retained earnings 5,084 4,584 Accumulated other comprehensive income (note 1, 12) 2,308 1,327 7,478 7,307 Total liabilities and shareholders' equity 20,576 21,461 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Income (unaudited) Three months ended Nine months ended (millions of C$ September 30 September 30 except per share amounts) 2007 2006 2007 2006 (restated - (restated - Revenue see note 2) see note 2) Gross sales 2,333 2,127 6,809 6,918 Hedging gains (34) (18) (101) (43) Gross sales, net of hedging 2,367 2,145 6,910 6,961 Less royalties 418 347 1,148 1,184 Net sales 1,949 1,798 5,762 5,777 Other 38 24 112 79 Total revenue 1,987 1,822 5,874 5,856 Expenses Operating 490 384 1,443 1,199 Transportation 52 51 161 154 General and administrative 53 48 166 163 Depreciation, depletion and amortization 584 459 1,743 1,427 Dry hole 149 37 362 120 Exploration 97 90 226 207 Interest on long-term debt 54 37 151 123 Stock-based compensation (note 6) (47) (47) 38 (47) (Gain)/Loss on held-for-trading financial instruments (note 9) 10 - (16) - Other 7 (3) (15) 68 Total expenses 1,449 1,056 4,259 3,414 Income from continuing operations before taxes 538 766 1,615 2,442 Taxes Current income tax 238 209 524 730 Future income tax 20 84 168 448 Petroleum revenue tax 56 82 197 231 314 375 889 1,409 Net income from continuing operations 224 391 726 1,033 Net income from discontinued operations (note 2) 128 133 696 374 Net income 352 524 1,422 1,407 Per common share (C$) Net income from continuing operations 0.22 0.36 0.70 0.94 Diluted net income from continuing operations 0.22 0.35 0.68 0.92 Net income from discontinued operations 0.13 0.12 0.67 0.34 Diluted net income from discontinued operations 0.12 0.12 0.66 0.33 Net income 0.35 0.48 1.37 1.28 Diluted net income 0.34 0.47 1.34 1.25 Average number of common shares outstanding (millions) 1,019 1,095 1,037 1,097 Diluted number of common shares outstanding (millions) 1,040 1,122 1,061 1,127 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended Nine months ended September 30 September 30 (millions of C$) 2007 2006 2007 2006 Net income 352 524 1,422 1,407 Foreign currency translation (1) 467 (19) 974 205 Mark to market gains and (losses) on derivatives designated as cash flow hedges Unrealized gains (losses) arising during the period (2) 10 - (4) - Realized gains recognized in net income (3) (26) - (71) - (16) - (75) - Other comprehensive income (loss) 451 (19) 899 205 Comprehensive income 803 505 2,321 1,612 1 Includes net investment hedging loss of $70 million and $174 million for the three and nine months ended September 30, 2007 respectively (2006 - $6 million and $61 million respectively) 2 Three and nine months ended September 30, 2007 net of tax of $3 million and ($8) million 3 Three and nine months ended September 30, 2007 net of tax of $12 million and $30 million See accompanying notes. Talisman Energy Inc. Consolidated Statements of Changes in Shareholders' Equity (unaudited) Three Months Ended Nine months ended September 30 September 30 (millions of C$) 2007 2006 2007 2006 Common shares Balance at beginning of period 2,434 2,606 2,533 2,609 Issued on exercise of stock options 6 3 13 7 Shares purchased for cancellation (4) (14) (110) (21) Balance at end of period 2,436 2,595 2,436 2,595 Contributed surplus Balance at beginning of period 64 69 67 69 Purchase of common shares - - (3) - Balance at end of period 64 69 64 69 Cumulative foreign currency translation Balance at beginning of period (1,894) (1,486) (1,204) (1,413) Current period foreign currency translation (520) (15) (1,210) (88) Balance at end of period (2,414) (1,501) (2,414) (1,501) Retained earnings Balance at beginning of period 4,756 4,070 4,584 3,316 Transitional adjustment on adoption of new accounting policies (note 1) - - 7 - Net income 352 524 1,422 1,407 Common share dividends - - (91) (82) Purchase of common shares (24) (92) (838) (139) Balance at end of period 5,084 4,502 5,084 4,502 Accumulated other comprehensive income Balance at beginning of period 1,857 1,372 1,327 1,148 Transitional adjustment on adoption of new accounting policies (note 1) - - 82 - Other comprehensive income (loss) 451 (19) 899 205 Balance at end of period 2,308 1,353 2,308 1,353 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Cash Flows (unaudited) Three months ended Nine months ended September 30 September 30 (millions of C$) 2007 2006 2007 2006 (restated - (restated - Operating see note 2) see note 2) Net income from continuing operations 224 391 726 1,033 Items not involving cash (note 11) 751 512 2,201 1,845 Exploration 97 90 226 207 1,072 993 3,153 3,085 Changes in non-cash working capital (15) (144) (108) (216) Cash provided by continuing operations 1,057 849 3,045 2,869 Cash provided by discontinued operations 61 143 161 537 Cash provided by operating activities 1,118 992 3,206 3,406 Investing Corporate acquisitions - - - (66) Capital expenditures Exploration, development and corporate (1,088) (1,033) (3,326) (3,200) Acquisitions (38) (5) (42) (6) Proceeds of resource property dispositions 21 - 37 2 Investments 243 - 243 - Changes in non-cash working capital 45 29 (272) 40 Discontinued operations 215 107 944 274 Cash used in investing activities (602) (902) (2,416) (2,956) Financing Long-term debt repaid (681) (102) (1,716) (3,550) Long-term debt issued 296 137 2,072 3,387 Common shares purchased (25) (104) (946) (157) Common share dividends - - (91) (82) Deferred credits and other (13) (20) (19) (54) Changes in non-cash working capital (2) - (2) - Cash used in financing activities (425) (89) (702) (456) Effect of translation on foreign currency cash and cash equivalents (2) 1 (5) 10 Net increase in cash and cash equivalents 89 2 83 4 Cash and cash equivalents, net, beginning of period 58 132 64 130 Cash and cash equivalents, net, end of period 147 134 147 134 See accompanying notes. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (tabular amounts in millions of Canadian dollars (“$”) except as noted) The unaudited Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) have been prepared by management in accordance with Canadian generally accepted accounting principles.Certain information and disclosures normally required to be included in notes to Annual Consolidated Financial Statements have been condensed or omitted.The unaudited Interim Consolidated Financial Statements should be read in conjunction with the audited Annual Consolidated Financial Statements and the notes thereto in Talisman’s Annual Financial Report for the year ended December 31, 2006. 1.Significant Accounting Policies The unaudited Interim Consolidated Financial Statements have been prepared following the same accounting policies and methods of computation as the Annual Consolidated Financial Statements for the year ended December 31, 2006, except for the following: a) Changes in Accounting Policies Effective January 1, 2007, Talisman adopted the new CICA accounting standards related to Comprehensive Income (section 1530), Equity (section 3251), Financial Instruments Recognition and Measurement (section 3855), Financial Instruments Disclosure and Presentation (section 3861) and Hedges (section 3865). As required by the standards prior periods have not been restated except to reclassify the foreign currency translation adjustment and related net investment hedges as described under Comprehensive Income and Equity. Financial Instruments The Company classifies its financial instruments into one of the following categories: held-for-trading (assets and liabilities), assets available-for-sale, loans and receivables, assets held-to-maturity and other financial liabilities. All financial instruments are measured at fair value on initial recognition. Transaction costs are included in the initial carrying amount of financial instruments except for held-for-trading items in which case they are expensed as incurred. Measurement in subsequent periods depends on the classification of the financial instrument. Financial assets and liabilities “held-for-trading” are subsequently measured at fair value with changes in fair value recognized in net income. Financial assets “available-for-sale” are subsequently measured at fair value with changes in fair value recognized in other comprehensive income, net of tax. Financial assets “held-to-maturity”, “loans and receivables”, and “other financial liabilities” are, as appropriate, subsequently measured at amortized cost using the effective interest rate method. Cash equivalents are classified as “held-for-trading” and are measured at carrying value which approximates fair value due to the short-term nature of these instruments. Accounts receivable and certain other assets that are financial instruments are classified as “loans and receivables”. Accounts payable and accrued liabilities, other long-term obligations and current and long-term debt are classified as “other financial liabilities”. Financial instruments that are derivative contracts are considered “held-for-trading” unless they are designated as a hedge. Hedges The Company may use derivative instruments to manage commodity price, foreign exchange and interest rate risk. The Company may choose to designate derivative instruments as hedges. Cash flow hedges – The effective portion of changes in the fair value of financial instruments designated as cash flow hedges is recognized in other comprehensive income, net of tax, with any ineffective portion being recognized immediately in net income. Gains and losses are recovered from other comprehensive income and recognized in net income in the same period as the hedged item. Fair value hedges – Both the financial instrument designated as the hedging item, and the underlying hedged asset or liability are measured at fair value. Changes in the fair value of both the hedging and hedged item are reflected in net income immediately. Net investment hedges – Foreign exchange gains and losses on debt designated as a net investment hedge are recognized in other comprehensive income. These gains and losses are recovered from other comprehensive income and recognized in net income if the net investment is reduced below the value of such debt. Comprehensive Income and Equity Section 1530 provides for a new statement of Comprehensive Income and establishes accumulated other comprehensive income (AOCI) as a separate component of shareholders’ equity. The statement of Comprehensive Income reflects the changes in AOCI in the period. Changes in AOCI are comprised of changes in the fair value of financial instruments designated as cash flow or net investment hedges, to the extent they are effective, gains and losses recovered from other comprehensive income and recognized in net income, and foreign currency translation gains or losses arising from the translation of the Company’s self-sustaining foreign operations. The Company’s operations in Canada, the UK and Norway are self-sustaining and their economic exposure is more closely tied to their respective domestic currencies. Accordingly, these operations are measured in Canadian dollars (C$), UK pounds sterling (UK£) and Norwegian kroner (NOK), respectively and translated to the Company’s functional currency US dollars (US$) using the current rate method. The translation of self-sustaining foreign operations into the Company’s functional currency is recorded in other comprehensive income. The effect of translating the financial statements from the Company’s functional currency US$ into its presentation currency C$ continues to be included in a separate component of shareholder’s equity described as cumulative foreign currency translation. Initial Adoption of Standards These accounting standards require retrospective application without restatement of prior periods with the exception of the translation of self-sustaining foreign operations and the related impact of net investment hedges. Accordingly the prior period cumulative foreign currency translation and AOCI balances have been restated as follows: As at December 31 As at Three months ended Nine months ended Increase (decrease) 2006 2005 September 30, 2006 September 30, 2006 September 30, 2006 Cumulative foreign currency translation (1,327) (1,148) (1,353) 19 (205) Accumulated other comprehensive income 1,327 1,148 1,353 (19) 205 Section 3855 requires that embedded derivatives be recognized by separating them from their host contracts and measuring them at fair value. Talisman has elected the beginning of its fiscal yearended December 31, 2003 as the effective date to recognize embedded derivatives. No adjustments were required for embedded derivatives on the adoption of this standard. On adoption, Talisman did not have any held-for-trading or available-for-sale financial instruments. On January 1, 2007 all of Talisman’s derivative contracts were designated as hedges. The adjustment required to the January 1, 2007 balance sheet to implement the change in accounting standards is as follows: Impact increase/(decrease) January 1, 2007 To recognize mark-to-market gains and losses on cash flow hedges Accounts receivable 122 Accounts payable and accrued liabilities 11 Other long-term obligations (12) Future income tax liabilities 34 Retained earnings 7 Accumulated other comprehensive income 82 To include unamortized transaction costs with long-term debt Long-term debt (41) Other assets (41) To revalue hedged debt as part of fair value hedges Long-term debt (14) Other long-term obligations 14 Also effective January 1, 2007, Talisman adopted the new CICA accounting standards related to Accounting Changes (1506). This standard requires that changes in accounting policy may be made only if they result in more reliable and relevant information. Accounting policy changes and correction of prior period errors must be applied retrospectively, with a provision to apply accounting policy changes prospectively if it is impractical to determine prior period amounts. Changes in accounting estimates are applied prospectively. The Canadian Accounting Standards Board (AcSB) issued two new Sections in relation to financial instruments: Section 3862, Financial Instruments –
